DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-8 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The closest prior art of record is Yamashita (US 2013/0333862) in view of Matsui (US 2013/0305758).
The prior art of record when considered as a whole, either alone or in combination, does not anticipate or render obvious:
An air-conditioning apparatus comprising: a relay unit, including a pump configured to circulate a heat medium that contains water or brine, the relay unit facilitating transfer of heat from the heat medium to a refrigerant flowing in the relay unit; a plurality of indoor units, each of which includes an indoor heat exchanger configured to cause heat exchange to be performed between indoor air and the heat medium, and a flow control valve configured to adjust a flow rate of the heat medium that flows through flow control valve of each respective indoor unit, based on a flow-passage resistance depending on a length of a pipe that extends from the relay unit to each respective indoor unit, such that the lower the flow-passage resistance, the smaller the valve opening-degree control range.
Yamashita teaches an air-conditioning apparatus (Title) comprising: a relay unit (3, Fig. 2, paragraph [0040]), including a pump configured to circulate a heat medium that contains water or brine (21a, Fig. 2, paragraph [0089], paragraph [0053]), the relay unit facilitating transfer of heat from the heat medium to a refrigerant flowing in the relay unit (see paragraph [0053]); a plurality of indoor units (2, Fig. 2, see paragraph [0052]), each of which includes an indoor heat exchanger configured to cause heat exchange to be performed between indoor air and the heat medium (paragraph [0053], 26, Fig. 2), and a flow control valve configured to adjust a flow rate of the heat medium that flows through 
Yamashita does not teach that the controller is configured to determine a valve opening-degree control range of each respective flow control valve, which is a control range of an opening degree of the flow control valve of each respective indoor unit  based on a flow-passage resistance depending on a length of a pipe that extends from the relay unit to each respective indoor unit, such that the lower the flow-passage resistance, the smaller the valve opening-degree control range.
Matusi teaches an air conditioning apparatus (Matsui, Title) with a plurality of indoor units with indoor heat exchangers (Matsui, 2, Fig. 1, heat exchangers 26, see paragraph [0030]) which are connected and exchange heat with a relay unit (Matsui, 3, Fig. 1, paragraphs [0030]-[0031]) with flow control valves (Matusi, 23, Fig. 1, paragraph [0031]) wherein the opening of the valves in their piping is varied based on the flow rate in the piping (see pipes 6 which connect the indoor units to the flow switching valves 23, see paragraph [0219]). While Matsui provides a general concept similar to the claim, in that, when the flow rate in different piping between the relay unit and indoor unit is varied by opening degree of the flow control valves (Matsui, paragraphs [0222]-[0225]). However, Matsui lacks the specifics required by the claimed invention, specifically, “the controller is configured to determine a valve opening-degree control range of each respective flow control valve, which is a control range of an opening degree of the flow control valve of each respective indoor unit  based on a flow-passage resistance depending on a length of a pipe that extends from the relay unit to each respective indoor unit, such that the lower the flow-passage resistance, the smaller the valve opening-degree control range” which requires specifics that are not met by Yamashita as modified by Matsui.
Thus, a modification would not be obvious, and the independent claim would not be obvious to modify the prior art structures to have the claimed invention without improper hindsight of independent claim 1, with dependent claims therefrom are considered allowed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAEL N BABAA whose telephone number is (571)270-3272. The examiner can normally be reached M-F, 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry-Daryl Fletcher can be reached on (571)-270-5054. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NAEL N BABAA/Examiner, Art Unit 3763